Citation Nr: 0929887	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from August 1972 until August 
1975 and a subsequent period of active service from September 
1978 until March 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In November 2005, the Veteran testified before a Veterans Law 
Judge (VLJ) at video conference hearing at the RO.  The VLJ 
who presided over the hearing and signed an April 2006 remand 
subsequently has left the Board.  The Veteran was provided a 
letter in March 2008 notifying him that he is entitled to 
another hearing under 38 C.F.R. §§ 20.707, 20.717 because the 
VLJ who conducted the personal hearing is no longer employed 
by the Board.  The letter went on to note that VA law 
required that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2008).  The letter also told the Veteran that the 
Board could make a decision based on the current appellate 
record or that the Veteran could testify at another personal 
hearing.  38 C.F.R. § 20.717 (2008).  

In April 2006 and again in May 2008, the claim was remanded 
for further development.  The May 2008 remand was to schedule 
the Veteran for another personal hearing.  In March 2009, the 
Veteran appeared before the undersigned Veterans Law Judge 
and gave testimony in support of his claim.  A complete 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

During his hearing before the undersigned in March 2009, the 
Veteran stated that his records are at the VA hospital in 
Gainesville and his primary care doctor is in the Village at 
the Lake where there is a clinic and a doctor.  He stated 
that he saw his doctor there twice a year, and the last time 
he saw her was a couple of months prior to the date of the 
hearing.  He also reported that in addition to VA treatment 
at The Villages at Laurel Lake, he has gone to pain 
management class at the VA in Gainesville at least once a 
month.  VA records in the file for the Veteran are most 
recently dated in 2006.  A remand of his claim for an 
increased rating is necessary to accord the AMC an 
opportunity to procure records of recent back treatment and 
evaluation that he may have been accorded at these VA medical 
facilities.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (stipulating that VA is deemed to have constructive, 
if not actual, knowledge of records generated by VA).

Also at his Board hearing in March 2009, the Veteran 
testified that he has been awarded disability benefits from 
the Social Security Administration (SSA) recently for his 
back disorder.  He has submitted to the Board a copy of the 
SSA notice of the award.  The United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These must be obtained before a decision on the 
claim of entitlement to a higher rating can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  



Accordingly, the case is REMANDED for the following action:

1.  Copies of any additional records of 
back treatment and evaluation that the 
Veteran has received at the VA facilities 
noted above since 2006 should be obtained 
and associated with the claims folder.  

2.  Request from the Social Security 
Administration copies of the decision as 
well as the supporting clinical documents 
that were considered in the adjudication 
of the Veteran's SSA disability claim.  
Associate all records received with the 
claims file.  All attempts to obtain 
these records must be documented for 
inclusion in the folder.  If there are no 
records, it must be so stated, in 
writing, for inclusion in the folder.

3.  If the aforementioned records are 
associated with the claims file, a 
determination should be made as to 
whether the medical information provided 
pertaining to the treatment received by 
the Veteran requires the scheduling of a 
more recent examination to determine the 
extent and severity of his low back 
disorder.  If it is determined that the 
medical evidence is insufficient to rate 
his disability, a new medical examination 
of his low back should be promptly 
scheduled and conducted.  The report of 
that examination should be associated 
with the claims file.

4.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




